DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by St. John et al. (U.S. Patent No. 4,485,982).
Regarding claim 1: John discloses a device for processing a material web (Fig. 2; via 18), comprising: conveying means (Fig. 1; via rollers 28 & motors 19/34, to convey web 18) for conveying the material web in a longitudinal direction (L), wherein both an applied, repeated printed image (Figs. 6-8; via images of markers 72/74) and a control line (Figs. 2 & 6; via 70 and/or 76/78) extending in the longitudinal direction are configured on the material web (via 76/78 of web 18), wherein the control line (70) has a defined position transverse to a longitudinal direction of the material web (via 72/74 of web 18); the control line (70) is adapted to be scanned by means of a sensor (Fig. 2 & 4; via sensors 224/225) in a material web (18) processing step, and the control line (70) has a digital code structure in its longitudinal direction (L), that encodes a data set of at least four bits of information content, see for example (Figs. 1, 9A & 9B; via controller 46 and column 14, lines 45-50; “Memory switch 296 contains an 8 bit count representative of a narrow mark interval”);
	wherein the code structure comprises gaps (Figs. 5-8; via the shown different in size gaps between 72 and/or 74) in the control line (Fig. 5; via the lines tracking indicia lines 70), wherein a length of each of the gaps does not exceed a maximum value, see for example (Figs. 5-8; via the shown gaps between 72s and /or 74s, appears as not exceeding a maximum value); wherein the data set comprises a large number of gaps (Fig. 5; via large number of the shown gaps between 72s) and code segments following one another and the data set is of a length in the longitudinal direction which depends on the encoded information, wherein the length does not exceed a defined maximum length; and wherein each printed image is assigned its own data set; (via coded markers 72 & 74 following one another in a length, not exceeding a maximum length; column 5, lines 10-13; “processing stations…can monitor the indicia and utilize the information for various station functions”).  
Note, inherently since marks 72 and/or 74 are being irregularly spaced in length, yet being monitored and utilized for various station functions.  Therefore, each has to be carrying and conveying its own data “monitor the indicia and utilize the information”.


	Regarding claim 2: the control line (70) is applied to the material web (18) by applying ink by means of a printing mechanism (Fig. 2; via one of the stations 1-3 is a printing station) and the application takes place in the same processing step as an application of the printed image (Fig. 6; via printed images 72 and/or 74);
	Regarding claim 3: wherein at least a second control line (Fig. 2; via the shown second line of 70) running in the longitudinal direction is arranged in another region of the material web (18);
	Regarding claim 4: wherein the two control lines (70s) are assigned to different print orders on the same material web (via one of the stations 1-3, printing on both edges of the web 18);
	Regarding claim 5: the control line (70) is arranged in a first edge region of the material web (18) and the second control line (the other 70) is arranged in a transversally opposite second edge region of the material web (18);
	Regarding claim 6: wherein the code structure comprises gaps (Figs. 2 & 5; via the shown gaps between the code structures 70) in the control line (70), wherein a length of each of the gaps does not exceed a maximum value (Figs. 2 & 5);
	Regarding claim 7: wherein the code structure comprises gaps (via gaps between printed codes 70) in the control line (70) and a length of each of the gaps does not exceed a maximum value (Fig. 5; via the shown different gap width between the printed codes 70s); wherein code segments of the control line (70s) are defined by the gaps (Fig. 5; via the shown gaps between code 70s) and at least two different discrete lengths of the code segments are provided 
	Regarding claim 8: wherein the data set comprises a large number of gaps and code segments (Fig. 5; via code segments repeated at 71) following one another and the data set is of a length in the longitudinal direction which depends on the encoded information, wherein the length does not exceed a defined maximum length, see for example (Fig. 5; via 71, 72, and 79);
	Regarding claim 9: wherein the device comprises a corrugated cardboard machine (Fig. 1; column 1, lines 36-50; “In the usual case of web material,…coated paper, the web can stretch or shrink…For example, in the case of paper…”), and the control information for the corrugated cardboard machine is contained in the data sets of the material web, see for example (Figs. 2 & 5; via different stations 1-3 controls operations for web 18);
	Regarding claim 10: wherein the material web (18) is configured as a digitally preprinted roll of a digital printing machine (Figs. 2, 6-8; via printed indicia 70);
	Regarding claim 11: the material web (18) has at least two different printed images (Fig. 6; via different print images 70s and/or 72) arranged alongside one another and repeated in the longitudinal direction, and the printed images have repeat lengths which differ in the longitudinal direction (Figs. 5-8; via 75, 77 and/or 72 appears as differ in the longitudinal direction);
	Regarding claim 12: wherein a breadth of the control line (70) is less than 4 mm. and wherein a clearance with a breadth of less than 4 mm to at least one side of the control line is provided, see for example (Figs. 2, 5-8; via unattached control lines 70 and/or 72);
	Regarding claim 13: wherein cut marks (Figs. 1 & 2; via encoder 36; different other marks printed on the web 18) are printed laterally alongside the control line (70) and the cut 
	Regarding claim 14: wherein the data set contains one or more items of information selected from the group consisting of consecutive numbering of the printed image (72), identification of a print order, information on an order change and information on defects (Fig. 5; via Initializing marks 71, Registration marks 72, and/or start treatment 79; Intervals “R”);
	Regarding claim 15: wherein the sensor (Fig. 1; via X, X’, Y, and Y’) records a two- dimensional digital image of the control line (70) and the image (72) is electronically evaluated (Figs. 1, 9A, and 9B);
	Regarding claim 16: wherein the code structure is configured to be bidirectionally readable, see for example (Figs. 1, 5, 9A, 9B);
	Regarding claim 22: wherein both an applied, repeated printed image (72) and a control line (70s) extending in the longitudinal direction (L) are configured on the material web (18), and the control line (70) has a defined position transverse to the material web (18), wherein the control line (70) has a digital code structure in its longitudinal direction (L), wherein the code structure encodes a data set of at least four bits, in particular at least two bytes, of information content, see for example (Figs. 1, 2, 5, 9A, and 9B).

Response to Arguments
Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive.
 	Applicant has raised an argument related to the new added limitations to have each of the coded “printed image is assigned its own data set”.  The office as has explained above believes monitor the indicia and utilize the information for various station functions”).  Inherently since marks 72 and/or 74 are being irregularly spaced in length, yet being monitored and utilized for various station functions.  Therefore, each has to be carrying and conveying its own data “monitor the indicia and utilize the information”.  Otherwise, there will be no reason of irregularly spacing or creating gaps between those marks.

	In respect to applicant’s argument that ordinary skill in the art would have no reason to arrive to the claimed invention in view of the applied art ‘982, since the applied art teaches a positioning sensing system along the entire web, and a feature as claimed would collide with this purpose.   The office believes that the applied art ‘982 indeed in the same field of processing and working on a material web, similarly to the claimed invention.  Therefore, it would have been appreciated by those skilled in the art to consider such issued patent ‘982 for any needed modifications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731